Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on August 11, 2022 is acknowledged. Claims 100, 111-112 and 115-116 have been amended.  Claims 108-109 have been canceled. Claims 100-107 and 110-116 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on August 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An attached copy is attached hereto.
Rejections Withdrawn
3.	In view of Applicant’s amendments, the rejection of claims 100-119 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.     	

4.	In view of Applicant’s amendments, the rejection of claims 100-112 under 35 U.S.C. 102(a)(2) as being anticipated by Mohty et al., US 2020/0188450 A1; Filed: 1/26/17 is withdrawn.
5.	In view of Applicant’s amendments, the rejection of claims 100-119 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention by the use of the phrase “based on the generation of a therapeutically effective result in a patient” is withdrawn. 
6.	In view of Applicant’s amendments, the rejection of claim(s) 100-102, 107, 110 and 112 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith, US 2020/0181674 A1; Filed: 7/7/17 is withdrawn.

 		New Ground of Objection and Rejection Necessitated by Amendment
Claim Objections
7.	Claims 100 and 116 are objected to because of the following informalities:  “SEQ ID NO: 727-778” should recite “SEQ ID NOs: 727-778”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 100-107 and 110-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claim 1 is drawn to a method of preventing or treating an Enterococcal blood stream infection in a subject who has received, is receiving or will receive an anti-cancer therapy, the method comprising administering to the subject a pharmaceutical composition comprising a purified bacterial strain, wherein the bacterial strain comprises a 16S rRNA sequence that is at least 97% identical to a nucleotide sequence selected from SEQ ID NOs: 599-639 or SEQ ID NOs: 727-778.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise and exact terms as to fully describe the method as claimed. In the instant case, to fulfill the written description requirement- the bacterial strain(s) which comprise a 16S rRNA sequence that is at least 97% identical to a nucleotide sequence selected from SEQ ID NOs: 599-639 or SEQ ID NOs: 727-778 used to prevent or treat any Enterococcal blood stream infection in a subject must be described; to include a fair representative number of species of those infections that are represented by the blood stream infections being treated or prevented by said bacterial strain(s).  
The breadth of bacterial strains is extremely broad and encompasses a large genus with a multitude of possibilities.  The claims as drafted requires treatment of a blood infection, not just an infection that gets through the stomach and would thus be affected by gut dysbiosis, but any enterococcal blood infection. The specification has not shown that any bacteria will work, let alone the 90 strains they specifically claim, or the strains with the beyond thousands of possible rRNA sequences encompassed by the claims. The specification has not shown that any bacteria will work for anything (including gut dysbiosis) and it does not demonstrate that Applicants are in possession of a method using a single isolated strain.
 Furthermore, the specification has a laundry list of possible bacterial strains and in some cases the bacteria is selected based upon its ability to secrete any product, not limited to the production of SCFAs; this includes but is not limited to the following: 


    PNG
    media_image1.png
    313
    955
    media_image1.png
    Greyscale




Space intentionally left blank; please proceed to the next page
 

    PNG
    media_image2.png
    746
    1012
    media_image2.png
    Greyscale
 





Space intentionally left blank; please proceed to the next page


    PNG
    media_image3.png
    637
    971
    media_image3.png
    Greyscale
 





Space intentionally left blank; please proceed to the next page

    PNG
    media_image4.png
    743
    994
    media_image4.png
    Greyscale
 




Space intentionally left blank; proceed to the next page



    PNG
    media_image5.png
    656
    961
    media_image5.png
    Greyscale

When you take a look at the examples, the bacterial strains appear to be defined by its characteristics, for example it is defined as strains ‘selected for inclusion based on its presence in stool of a human donor used for a fecal microbiota transplant that produced a therapeutically effective result in a patient having gut dysbiosis disorder caused by a previous or currently treatment with the anti-cancer therapy’.  The independent claim describe at least one bacterial strain comprising a 16S rRNA sequence that is at least 97% identical to the 16S rRNA sequence identical to a nucleotide sequence selected from SEQ ID NOs: 599-639 or SEQ ID NOs: 727-778.  The invention has not been claimed in the way that a skilled artisan would readily know what Applicant is in possession of. Since the specification is not clear it therefore does not support the method as claimed.  The Examples do not specifically identify the ‘purified strains’ used to prevent or treat any Enterococcal blood stream infection in a subject.  Based upon the teachings of the specification 
[0339] Some of the operational taxonomic units (OTUs) were identified because they are present in healthy stool donors and the family or genus they belong to was enriched in patients who did not develop an Enterococcal bloodstream infection (BSI) compared to those who developed an Enterococcal BSI; in a receiver operator curve (ROC) plot, the AUC was greater than or equal to 0.6, showing that the presence/absence of these families and genera can predict whether a patient will develop an Enterococcal BSI. Some of the OTUs were identified because they are present in healthy stool donors and the family or genus they belong to was at least 2-fold enriched in patients receiving chemotherapy who did not develop a BSI compared to those who developed a BSI; in a ROC plot, the AUC was greater than or equal to 0.6, showing that the presence/absence of these families and genera can predict whether a patient will develop a BSI. Some of the OTUs were identified because they are present in healthy stool donors and the family or genus they belong to was enriched in patients who did not develop a BSI caused by Gram negative bacteria compared to those who developed a BSI caused by a Gram negative bacteria; in a ROC plot, the AUC was greater than or equal to 0.6, showing that the presence/absence of these families and genera can predict whether a patient will develop BSI caused by Gram negative bacteria. Patients had received or were undergoing stem cell transplantation as part of a treatment for leukemia, lymphoma, multiple myeloma or myelodysplastic syndrome.

Applicant demonstrates that a link between the presence or absence of these OTUs correlates with disease. However, correlation is not causation and Applicant has not shown that the presence or absence of these strains actually affects disease or that one could alter the course of disease by administering any of the massive number of bacteria strains which Applicant has not actually isolated. As it pertains to the limitations of preventing an Enterococcal blood stream infection, to be a prophylactic method, said method must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model. The specification does not provide substantive evidence that the broadly claimed bacterial strain(s) is capable of inducing protective immunity. This demonstration is required for the skilled artisan to be able to use the claimed composition for their intended potential purpose of prevention. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced.
Neither working example nor specification as a whole provide adequate written description for the claims as drafted.  Bartoletti et al., Enterococcus Bacteremia Care Bundle, Open Forum Infectious Diseases, 2019: 1-9, teaches that Enterococcus spp is the fourth most common causative pathogen of bloodstream infection (BSI) in Europe after Escherichia coli, Staphylococcus aureus, and Streptococcus pneumoniae [1, 2]. Besides antibiotic treatment, the current management of Enterococcus spp bloodstream infection (E-BSI) is unclear (see page 1). 
Koch et al., Expert Opinion on Biological Therapy, 2004; 4(9): 1519-1531, teaches that Enterococci are thought to be relatively avirulent bacteria that live as commensals and make up a significant proportion of the normal gut flora of healthy humans and animals. Within the last few decades, however, infectious diseases caused by enterococci, especially urinary tract, surgical wound and intra-abdominal infections, as well as endocarditis, bacteremia and meningitis, have increased in number and severity. Because of the intrinsic resistance of enterococci and their ability to acquire resistance against almost all available antibiotics, enterococcal infections are an increasing clinical challenge. In addition, enterococci can transfer resistance determinants to other more virulent bacteria, for example, staphylococci [6], which further increases the pathogenic importance of enterococci (see abstract). The search for new therapeutics, including vaccines, bacteriophages, antivirulence factors and antibiofilm agents, are crucial, as these approaches may be less subject to resistance development and treatment failure. Enterococci function both as direct therapeutic agents and as probiotics. They also play an important part in the food industry as aromatisers and are used in the production of cheeses and sausages. Although it is likely that pathogenic strains differ greatly from food and probiotic strains, a thorough understanding of these differences may help to establish future prophylactic and treatment options (see page 1526).
Healthline, https://www.healthline.com/health/vre#prevention; accessed on October 29, 2022, teaches that active VRE infections are treated with an antibiotic that’s not vancomycin. Your doctor can take a culture of the bacteria and have it tested in a laboratory to see which antibiotic might work best. Researchers are working to develop new types of antibiotics that treat VRE. As it pertains to prevention, Healthline teaches that Healthcare workers can prevent VRE by keeping all surfaces and medical equipment sanitized. They should wash their hands with soap and water before working with each new patient. They should also wear disposable gloves. You can also prevent VRE by practicing good hygiene if someone in your home is infected. Follow these tips:
Wash your hands often with soap and water or use an alcohol-based hand sanitizer, especially after you use the toilet and before you handle food. Also wash your hands every time you come into contact with the person who is infected.
Disinfect surfaces such as countertops and sinks that may have been contaminated with VRE.
Wash dishes and utensils in warm, soapy water. Put bed linens and towels in the washing machine on hot.
If you have to come into contact with open wounds or bodily fluids, always wear gloves.
If you have a catheter, get it removed as soon as you no longer need it. The longer it stays in your body, the greater your risk of infection becomes. If you do have VRE, you can help prevent transmission to others by letting your doctor know. Hospitals can use special precautions to help prevent the infection from spreading to other patients.
As it pertains to the limitations of claim 112, Healthline, https://www.healthline.com/health/digestive-health/dysbiosis#treatment, assessed May 24, 2021 teaches as it pertains to dysbiosis that if medication is behind your bacterial imbalance, your doctor will likely advise you to discontinue use until the bacterial balance is restored. Your doctor may also prescribe medications to help control the bacteria, including:
ciprofloxacin (Cipro), an antibiotic that treats gut infections resulting from dysbiosis
rifaximin (Xifaxan), an antibiotic that treats symptoms of irritable bowel syndrome (IBS), a common condition associated with dysbiosis
co-trimoxazole (Septrin), an antibiotic that treats gut and urinary tract infections that result from dysbiosis (see pages 4-5)
It remains unclear what Applicant is in possession of.  On page 7 Healthline notes the following tips and considerations for prevention:
Certain lifestyle changes can help maintain your bacterial balance and prevent overgrowth from occurring.
Considerations
Only take antibiotics under your doctor’s supervision.
Talk to your doctor about adding a pre- or probiotic supplement to your daily routine to help regulate your gastrointestinal bacteria.
Drink less alcohol or avoid it altogether, as it can interrupt the balance of bacteria in your gut.
Brush and floss every day to prevent bacteria from growing out of control in your mouth.
Use condoms every time you have sex to help prevent the spread of sexually transmitted bacteria and infections.

Finally, the limitations of the claims are broad and has not been adequately described in a way where one of skill in the art would immediately recognize what is envisioned and what Applicant is in possession of. Beyond SCFA, the specification does not demonstrate what a secreted product is or which products are capable of treating/preventing a blood stream infection.  The description of each aspect listed above is extremely important to ensure the method functions as is intended. The written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed invention. Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966. Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, absent a detailed and particular description the skilled artisan could not immediately recognize or distinguish members of the claimed method. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description does not meet the written description requirements.
Conclusion
9.	No claim is allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        October 29, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645